Exhibit 10.5

 

PURCHASE AND ESCROW AGREEMENT

 

THIS PURCHASE AND ESCROW AGREEMENT (the “Agreement”) is dated as of September
11, 2017 among SkyBridge Ventures LLC maintaining an address at 2081 Homecrest
Avenue, Brooklyn, NY 11229 (“Seller”), Eagle Equities, LLC maintaining an
address at 91 Shelton Avenue, Suite 107, New Haven, CT 06511 (the “Purchaser”),
Nightfood Holdings Inc., a Nevada corporation maintaining an address at 520
White Plains Road, Suite 500 Tarrytown, NY 10591 (the (“Company”) and Grushko &
Mittman, P.C. maintaining an address at 515 Rockaway Avenue, Valley Stream, NY
11581 Fax: (212) 697–3575 (“Escrow Agent” together with Seller, Purchaser, and
Company each a “Party” and collectively the “Parties”).

 

WHEREAS, the Seller is the holder of securities issued by the Company including
a note dated June 30, 2017 in the principal amount of $95,000 (the “Note”).

 

WHEREAS, the was acquired by the Seller from Black Forest Capital LLC pursuant
to an Assignment Agreement dated June 30, 2017 and an Acknowledgement thereof
executed by the Company pursuant to which the Company exchanged the note issued
to Black Forest Capital LLC for the Note.

 

WHEREAS, the Purchaser desires to purchase the Note from the Seller, and the
Seller desires to sell the Note to the Purchaser on the terms set forth in this
Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Seller and the Purchaser agree as
follows:

 

ARTICLE I

PURCHASE AND SALE

 

1.1.       The Sale.

 

a)       Subject to the terms and conditions set forth in this Agreement, Seller
shall sell to the Purchaser and the Purchaser shall purchase from the Seller the
Note for a purchase price of $95,000.00 (“Purchase Price”). Additionally, the
Company shall pay the Seller $31,519.86 (“Company Payment”) to release any
claims it has regarding the Note, provided this release does not release the
Company from any obligations to the Purchaser arising from the Note.

 

b)       The sale shall only be effective upon the occurrence of the following
conditions:

 

(i)The Purchaser acquires the note dated March 20, 2017 in the original
principal amount of $80,000 issued by the Company to Auctus Fund, LLC; and

 

(ii)The Company retires the note dated March 16, 2017 in the original principal
amount of $75,000 issued by the Company to EMA Financial, LLC

 



 1 

 

 

1.2.       Deliveries. The parties shall deliver or shall cause to be delivered
the following:

 

(a)       The Purchaser will deliver the Purchase Price and the Company will
deliver the Company payment to the Escrow Agent pursuant to the following wire
instructions:

 

TD Bank

516 East Central Avenue

Cedarhurst, NY 11516

ABA Number: 026013673

For Credit to: Grushko & Mittman P.C., IOLA Trust Account

Account Number: 4329260163

 

(b)       Within one (1) business days, after the Escrow Agent’s release of the
Purchase Price and Company Payment to the Seller, the Seller shall deliver to
the Purchaser and Company a PDF copy of the receipt (the “Receipt”) annexed
hereto as Exhibit A.

 

1.3.       Conflict Waiver. Grushko & Mittman, P.C., shall act as escrow agent
in this transaction in addition to acting as legal counsel to Seller. Grushko &
Mittman, P.C. has previously represented an affiliate of the Purchaser in an
unrelated manner but is only representing the Seller in this transaction. Seller
and Purchaser hereby acknowledge that they have been advised of a potential
conflict of interest and each acknowledges this conflict of interest and agrees
that Grushko & Mittman, P.C. may act as escrow agent and counsel for the Seller
in this transaction.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1.       Representations and Warranties of the Seller. Seller hereby makes the
following representations and warranties to the Purchaser:

 

(a)       The Seller has full power and authority to enter into this Agreement
and to consummate the transaction. This Agreement has been duly and validly
executed and delivered by the Seller and constitutes the legal, valid and
binding obligation of the Seller, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws from time to time in
effect that affect creditors’ rights generally, and by legal and equitable
limitations on the availability of specific remedies.

 

(b)       The execution, delivery and performance by the Seller of this
Agreement and consummation by the Seller of the transaction does not and will
not: (i) if the Seller is an entity, violate the organizational documents of the
Seller, (ii) violate any decree or judgment of any court or other governmental
authority applicable to or binding on the Seller; (iii) violate any provision of
any federal or state statute, rule or regulation which is, to the Seller’s
knowledge, applicable to the Seller; or (iv) violate any contract to which the
Seller or any of its assets or properties are bound, or conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of , any agreement, indenture or
instrument to which the Seller is a party. No consent or approval of, or filing
with, any governmental authority or other person not a Party hereto is required
for the execution, delivery and performance by the Seller of this Agreement or
the consummation of this transaction.

 

(c)       With respect to the sale of the Note the Seller has not pledged or
otherwise encumbered the Note.

 

(d)       The Seller (i) is a sophisticated person with respect to the sale of
the Note; (ii) has adequate information concerning the business and financial
condition of the issuer to make an informed decision regarding the sale of the
Note; and (c) has independently and without reliance upon the Purchaser, and
based on such information as the Seller has deemed appropriate, made its own
analysis and decision to enter into this Agreement, except that the Seller has
relied upon the Purchaser’s express representations, warranties and covenants in
this Agreement. The Seller acknowledges that the Purchaser has not given the
Seller any investment advice, credit information or opinion on whether the sale
of the Note is prudent.

 



 2 

 

 

(e)       There are no outstanding rights, options, subscriptions or other
agreements or commitments obligating the Seller with respect to the Note.

 

(f)       The Seller is not now and has not been for the previous 91 days an
affiliate of the Company as defined pursuant to Rule 144.

 

2.2       Representations and Warranties of the Purchaser. Purchaser hereby
represents, warrants and agrees as of the date hereof:

 

(a)       Purchaser has full power and authority to enter into this Agreement
and to consummate the transaction. This Agreement has been duly and validly
executed and delivered by Purchaser and constitutes the legal, valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect that affect the enforcement
of creditors’ rights generally and by equitable limitations on the availability
of specific remedies.

 

(b)       The execution, delivery and performance by Purchaser of this Agreement
and consummation by Purchaser of the transaction does not and will not: (i)
violate any decree or judgment of any court or other governmental authority
applicable to or binding on Purchaser; (ii) violate any provision of any federal
or state statute, rule or regulation which is, to Purchaser’s knowledge,
applicable to the Purchaser; or (iii) violate any contract to which Purchaser is
a party or by which Purchaser or any of its respective assets or properties are
bound. No consent or approval of, or filing with, any governmental authority or
other person not a Party hereto is required for the execution, delivery and
performance by Purchaser of this Agreement or the consummation of the
transaction.

 

(c)       Purchaser is an “accredited investor” and is aware that the Note are
subject to restrictions on transfer pursuant to the Securities Act.

 

(d)       The Purchaser is acquiring the Note for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Note Act;
provided, however, that by making the representations herein, such Purchaser
does not agree to hold the Note for any minimum or other specific term and
reserves the right to dispose of the Note at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.

 

(e) Purchaser is aware of the Company’s business affairs and financial
condition, and has acquired sufficient information about the issuer to reach an
informed and knowledgeable decision to acquire the Note.

 

(f)       Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finder’s fees or similar payments relating to
this Agreement or the transactions contemplated hereby.

 

2.3       Representations and Warranties of the Company. Company hereby
represents, warrants and agrees as of the date hereof:

 

(a)       The Company consents to the Seller’s sale, assignment, conveyance, and
transfer of the Note to the Purchaser provided for herein.

 



 3 

 

 

(b)       The Company has the requisite power and authority to enter into and to
consummate the transactions contemplated by this transaction and otherwise to
carry out its obligations thereunder. The execution and delivery of each of the
documents by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized. Each of the documents
contemplated by this transaction has been duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.

 

(c)       Neither the execution and delivery of this Agreement by the Company,
nor the consummation by the Company of the transactions contemplated hereby,
will (i) require any consent, approval, authorization or permit of, or filing,
registration or qualification with or prior notification to, any governmental or
regulatory authority under any law of the United States, any state or any
political subdivision thereof applicable to the Company, (ii) violate any
statute, law, ordinance, rule or regulation of the United States, any state or
any political subdivision thereof, or any judgment, order, writ, decree or
injunction applicable to the Company or any of the Company’s properties or
assets, the violation of which would have a material adverse effect upon the
Company, or (iii) violate, conflict with, or result in a breach of any
provisions of, or constitute a default (or any event which, with or without due
notice or lapse of time, or both, would constitute a default) under, or result
in the termination of, or accelerate the performance required by, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company is a party or by which the Company or any of the Company’s properties or
assets may be bound which would have a material adverse effect upon the Company.

 

(d)       The Company hereby represents and warrants that to its knowledge there
are no defenses to the payment of the note principal or any other sum that has
or may accrue or be payable pursuant to the Note or the documents delivered
together therewith or related thereto.

 

(e)       The Company acknowledges that for Rule 144 purposes the Purchaser’s
holding period of the Note tacks back to the date the original note was issued
to Black Forest Capital LLC.

 

ARTICLE III

RELEASE OF ESCROW

 

3.1.       Release of Escrow.

 

(a)       Subject to the provisions of Section 4.2, upon the full execution of
this agreement and the Escrow Agent’s receipt written confirmation from the
Company and Purchaser that the conditions set forth in Section 1.1(b) have been
satisfied, the Escrow Agent shall release the Purchase Price and Company Payment
to the Seller pursuant to wire instructions provided by the Seller.

 

(b) Notwithstanding the above, upon receipt by the Escrow Agent of joint written
instructions (“Joint Instructions”) signed by the Parties, it shall deliver the
Purchase Price and Company Payment in accordance with the terms of the Joint
Instructions.

 

(c)       Notwithstanding the above, upon receipt by the Escrow Agent of a final
and non-appealable judgment, order, decree or award of a court of competent
jurisdiction directing delivery of Purchase Price and Company Payment (a “Court
Order”), the Escrow Agent shall deliver the Purchase Price and Company Payment
in accordance with such Court Order. Any Court Order shall be accompanied by an
opinion of counsel for the Party presenting the Court Order to the Escrow Agent
(which opinion shall be satisfactory to the Escrow Agent) to the effect that the
court issuing the Court Order has competent jurisdiction and that the Court
Order is final and non-appealable.

 



 4 

 

 

3.2.       Acknowledgement of Parties; Disputes. The Parties acknowledge that
the only terms and conditions upon which the Purchase Price and Company Payment
is to be released are set forth in Articles 3 and 4 of this Agreement. The
Parties reaffirm their agreement to abide by the terms and conditions of this
Agreement with respect to the release of the Purchase Price and Company Payment.
Any dispute with respect to the release of the Purchase Price and Company
Payment shall be resolved pursuant to Section 4.2 or by agreement between the
Parties.

 

ARTICLE IV

CONCERNING THE ESCROW AGENT

 

4.1.       Duties and Responsibilities of the Escrow Agent. The Escrow Agent’s
duties and responsibilities shall be subject to the following terms and
conditions:

 

(a)       The Parties acknowledge and agree that the Escrow Agent (i) shall not
be responsible for or bound by, and shall not be required to inquire into
whether any of the Parties is entitled to receipt of the Purchase Price and
Company Payment pursuant to, any other agreement or otherwise; (ii) shall be
obligated only for the performance of such duties as are specifically assumed by
the Escrow Agent pursuant to this Agreement; (iii) may rely on and shall be
protected in acting or refraining from acting upon any written notice,
instruction, instrument, statement, request or document furnished to it
hereunder and believed by the Escrow Agent in good faith to be genuine and to
have been signed or presented by the proper person or party, without being
required to determine the authenticity or correctness of any fact stated therein
or the propriety or validity or the service thereof; (iv) may assume that any
person believed by the Escrow Agent in good faith to be authorized to give
notice or make any statement or execute any document in connection with the
provisions hereof is so authorized; (v) shall not be under any duty to give the
property held by Escrow Agent hereunder any greater degree of care than Escrow
Agent gives its own similar property; and (vi) may consult counsel satisfactory
to Escrow Agent, the opinion of such counsel to be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by Escrow Agent hereunder in good faith and in accordance with the opinion of
such counsel.

 

(b)       The Parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and that the Escrow Agent shall not be liable for
any action taken by Escrow Agent in good faith and believed by Escrow Agent to
be authorized or within the rights or powers conferred upon Escrow Agent by this
Agreement. The Company, Seller, and Purchaser, jointly and severally, agree to
indemnify and hold harmless the Escrow Agent and any of Escrow Agent’s partners,
employees, agents and representatives for any action taken or omitted to be
taken by Escrow Agent or any of them hereunder, including the fees of outside
counsel and other costs and expenses of defending itself against any claim or
liability under this Agreement, except in the case of gross negligence or
willful misconduct on Escrow Agent's part committed in its capacity as Escrow
Agent under this Agreement. The Escrow Agent shall owe a duty only to the
Company, Seller, and Purchaser under this Agreement and to no other person.

 

(c)       The Company, Seller, and Purchaser jointly and severally agree to
reimburse the Escrow Agent for outside counsel fees, to the extent authorized
hereunder and incurred in connection with the performance of its duties and
responsibilities hereunder.

 



 5 

 

 

(d)       The Escrow Agent may at any time resign as Escrow Agent hereunder by
giving five (5) days prior written notice of resignation to the Parties. Prior
to the effective date of the resignation as specified in such notice, the
Company, Seller, and Purchaser will issue to the Escrow Agent a Joint
Instruction authorizing delivery of the Purchase Price and Company Payment to a
substitute Escrow Agent selected by the Seller and Purchaser. If no successor
Escrow Agent is named by the Seller and Purchaser, the Escrow Agent may apply to
a court of competent jurisdiction in the State of New York for appointment of a
successor Escrow Agent, and to deposit the Purchase Price and Company Payment
with the clerk of any such court.

 

(e)       The Escrow Agent does not have and will not have any interest in the
Purchase Price and Company Payment, but is serving only as escrow agent, having
only possession thereof. The Escrow Agent shall not be liable for any loss
resulting from the making or retention of any investment in accordance with this
Escrow Agreement.

 

(f)       This Agreement sets forth exclusively the duties of the Escrow Agent
with respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.

 

(g)       The provisions of this Section 4.1 shall survive the resignation of
the Escrow Agent or the termination of this Agreement.

 

4.2.       Dispute Resolution: Judgments. Resolution of disputes arising under
this Agreement shall be subject to the following terms and conditions:

 

(a)       If any dispute shall arise with respect to the delivery, ownership,
right of possession or disposition of the Purchase Price and Company Payment, or
if the Escrow Agent shall in good faith be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be authorized, without liability to anyone, to
(i) refrain from taking any action other than to continue to hold the Purchase
Price and Company Payment pending receipt of a Joint Instruction from Company,
Seller, and Purchaser, or (ii) deposit the Purchase Price and Company Payment
with any court of competent jurisdiction in the State of New York, in which
event the Escrow Agent shall give written notice thereof to the Company, Seller,
and Purchaser and shall thereupon be relieved and discharged from all further
obligations pursuant to this Agreement. The Escrow Agent may, but shall be under
no duty to, institute or defend any legal proceedings which relate to the
Purchase Price and Company Payment. The Escrow Agent shall have the right to
retain counsel if it becomes involved in any disagreement, dispute or litigation
on account of this Agreement or otherwise determines that it is necessary to
consult counsel.

 

(b)       The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order. In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall not be liable to the Parties or to any other
person, firm, corporation or entity by reason of such compliance.

 

ARTICLE V

MISCELLANEOUS

 

5.1       Entire Agreement; Amendments. The Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

 

5.2       Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company, Seller, Purchaser, and Escrow Agent or, in the case of a waiver, by
the Party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either Party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.

 



 6 

 

 

5.3       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.

 

5.4       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

5.5       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each Party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either Party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing Party in
such action or proceeding shall be reimbursed by the other Party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

5.6       Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing.

 

5.7       Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each Party and
delivered to the other Party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or other electronic transmission, such signature shall create a valid
and binding obligation of the Party executing (or on whose behalf such signature
is executed) the same with the same force and effect as if such facsimile
signature page were an original thereof.

 

5.8       Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affecting or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Escrow
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

SELLER:

 

SkyBridge Ventures LLC

 

/s/     By:     Its:    

 

PURCHASER:

 

Eagle Equities, LLC

 



/s/     By:     Its:    

 

COMPANY:

 

Nightfood Holdings Inc.

 



/s/     By:     Its:    

 

ESCROW AGENT:

 

Grushko & Mittman, P.C.

 

/s/    

 

[Schedules and Exhibits on the following pages]

 

 8 

 

 

EXHIBIT A

 

RECEIPT

 

SkyBridge Ventures LLC, as Seller under that certain Purchase and Escrow
Agreement dated September 11, 2017, among Seller, Eagle Equities, LLC as
Purchaser, Nightfood Holdings Inc. as the Company, and Grushko & Mittman, P.C.
as Escrow Agent hereby acknowledges receipt of the Purchase and Company Payment.
The Note is deemed assigned to the Purchaser as of the date hereof.

 

SELLER:

 

SkyBridge Ventures LLC

 



/s/     By: Gabriel Berkowitz   Its: Authorized Signatory  

 

Dated:

 

 

9



 

 

